

Exhibit 10.26
[exhbit1026separationa_image1.jpg]


June 24, 2014


James Shiah
12 Justice Court
Princeton, NJ 08540-9545


Dear James:
This letter (the “Agreement”) confirms our mutual agreement with regard to your
separation from employment with Coty Inc. (the “Company” and, collectively with
its affiliates, “Coty”) and the terms of your employment before such separation.
1.
Effective Date. This Agreement will be effective beginning on the date you have
executed the Agreement and delivered it to the Company and it has become
irrevocable pursuant to paragraph 17 (the “Effective Date”).

2.
Scheduled Separation Date. Your employment with the Company will terminate on
October 1, 2014 (your “Scheduled Separation Date”) or such earlier date on which
your employment ends pursuant to paragraph 3 below. The date your employment
with the Company actually terminates is referred to in this Agreement as the
“Separation Date.”

3.
Separation Before Scheduled Separation Date

(a)
At-Will Employment. Notwithstanding anything to the contrary in this Agreement,
your employment with the Company remains “at will,” which means that you or the
Company may terminate this Agreement and your employment at any time, for any
reason or no reason, with or without notice.

(b)
Termination of Employment for Cause. If the Company terminates your employment
before your Scheduled Separation Date for Cause, you will be entitled to no
compensation or benefits thereafter other than your Accrued Benefits and the
Separation Payment. For purposes of this Agreement, (x) “Cause” has the meaning
given that term under the Coty Inc. Long-Term Incentive Plan (the “LTIP”), and
(y) your Accrued Benefits (as defined below).

(c)
Termination Without Cause. If the Company terminates your employment without
Cause before the Scheduled Separation Date, (i) you will receive your Accrued
Benefits, (ii) you will continue to receive your Base Salary through your
Scheduled Separation Date, (iii) you will receive the FY14 APP Bonus, and (iv)
you will receive the Separation Payment.







--------------------------------------------------------------------------------



(d)
Death or Disability. If your employment with the Company terminates before the
Scheduled Separation Date by reason of your death or Disability (as defined in
the LTIP), you or your estate will be entitled to (i) your Accrued Benefits;
(ii) (iii) the FY14 APP Bonus; and (iv) the Separation Payment.

4.
Title and Duties.

(a)
Before Transition Period. Your current role will continue while employed under
this Agreement through June 30, 2014.

(b)
During Transition Period. While employed under this Agreement during the period
between June 30, 2014 and the Scheduled Separation Date (the “Transition
Period”), you will perform such services as the Company may specifically request
from time to time. During the Transition Period, you will not have authority to
act on behalf of or otherwise bind the Company except as the Company may
otherwise direct in writing.

5.
Compensation and Benefits During Employment.

(a)
Salary. The Company shall continue paying you a base salary at the rate of
$382,600 per year (“Base Salary”) through your Separation Date. The Company
shall pay your Base Salary in accordance with its regular payroll practices.

(b)
FY14 APP Bonus. You will be eligible to earn for the fiscal year ending June 30,
2014 (“FY14”) a bonus (“FY14 APP Bonus”) under the Coty Inc. Annual Performance
Plan (the “APP Plan”) provided you remain employed through the FY14 APP Bonus
payment date. Fifty percent (50%) of your APP Bonus will be based on the
Company’s actual financial performance for FY14 and will be calculated in
accordance with the terms of the APP as applicable to all active employees. The
remaining fifty percent (50%) of your APP Bonus will be calculated based on your
personal performance objectives for FY14, as previously set by the Company. The
evaluation of your personal performance objectives is at the sole discretion of
the Company. The FY14 APP Bonus will be paid at the same time and be subject to
the same plan guidelines as for active employees. For the purpose of determining
your FY14 APP Bonus, your “target award,” as described in the APP Plan, is 50%
of $382,600. You will not be eligible for an APP bonus with respect to the
fiscal year ending June 30, 2015.

(c)
Benefits. You will continue to be deemed a regular employee of the Company
throughout your period of employment under this Agreement for purposes of your
eligibility to participate in the Company’s benefit plans, including the Coty
Long Term Incentive Program (“LTIP”) and the Coty Supplemental Retirement Plan
(“SERP”). Your rights under such plans will be determined in accordance with
their terms.

(d)
Vacation. You will continue to accrue vacation time through your Separation
Date.


2





--------------------------------------------------------------------------------



6.
Compensation and Benefits After Separation.

(a)
Accrued Benefits. Upon the termination of your employment for any reason you (or
your estate in the event of your death) will be entitled to your Accrued
Benefits. For purposes of this Agreement, “Accrued Benefits” means (i) your
accrued but unpaid salary as of the Separation Date, (ii) payment of any accrued
but unused vacation time, (iii) any unreimbursed documented business expenses
for which you are entitled to reimbursement under the Company’s business expense
policy, and (iv) any amounts or benefits to which you are entitled as of the
Separation Date under the terms of any Company benefit plans in which you
participate, including the LTIP and the SERP. Disbursement of LTIP and SERP
benefits shall be paid in accordance with the respective plan’s terms.

(b)
Conditional Separation Benefits.

(i)
Limited Applicability of this Paragraph 5(b). Except as provided in paragraph
5(b)(ii)(B) below, the benefits described in this paragraph 5(b) will be
provided only if (x) you timely execute and deliver this Agreement and do not
timely revoke it; (y) your termination occurs for any reason other than (1) your
death or (2) the Company’s termination of your employment for Cause; and (z) you
execute during the 10-day period immediately following your Separation Date, and
do not timely revoke, the release certificate in the form attached hereto as
Attachment A (the “Release Certificate”).

(ii)
Salary Continuation. You will be paid Three Hundred Eighty-Two Thousand Six
Hundred dollars ($382,600.00) (the “Separation Payment”), representing base
salary at your current base rate of compensation for the 52-week period (the
“Salary Continuation Period”) that begins the day after your Separation Date,
payable semi-monthly during such period in accordance with the Company’s regular
payroll practices.

(iii)
Medical and Dental Coverage. You will continue to be eligible to participate in
the Company’s medical and dental plans for active employees, on the same
cost-sharing basis as if you were actively employed, during the period (the
“Benefits Continuation Period”) beginning the day after your Separation Date and
ending on the earlier of (i) the day after the end of the Salary Continuation
Period or (ii) the date you commence full-time employment with another employer.
During the Benefits Continuation Period the employee portion of the premiums for
such coverage will be deducted from the Separation Payment. Upon the expiration
of the Benefits Continuation Period, you will be eligible to receive Retiree
Medical benefits under Coty’s post-retirement medical benefits plan. You will
receive general information about such Retiree Medical benefits as well as your
right to elect continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”). In the event that you timely elect Retiree Medical
or COBRA continuation coverage you shall be solely responsible for your portion
of any


3





--------------------------------------------------------------------------------



group medical and dental insurance premiums, including all administrative
charges. For purposes of determining the duration of such COBRA coverage, your
COBRA coverage will be deemed to commence on the day after the end of the
Benefits Continuation Period. You agree to notify the Company within two
business days following the commencement of any full-time employment prior to
the last day of the Salary Continuation Period.
(iv)
Outplacement. You will be provided with 12 consecutive months of outplacement
services in an amount not to exceed Fifteen Thousand dollars ($15,000.00). The
outplacement services will be commensurate with your staff level and will be
rendered by Sculpture Partners Ltd.

7.
Withholding. All payments and benefits under this Agreement are subject to
applicable withholding taxes and authorized deductions.

8.
Additional Terms.

(a)
You agree that except as otherwise provided in this Agreement you are not
entitled to any additional compensation, payments, or benefits from Coty,
including under any previous employment agreement or under the laws of any other
country, and that no representations or promises to the contrary have been made
to you.

(b)
The Company shall not object to any application for unemployment benefits by
you. Nothing in this Agreement shall be construed to limit your ability to make
any lawful application for unemployment benefits.

9.
General Release.

(a)
For purposes of this Agreement:

(i)
“Released Parties” means the Company, its past and present direct and indirect
affiliates, predecessors, successors, and assigns, their respective past and
present officers, directors, employees, attorneys, representatives, and agents,
whether acting as agents or in their individual capacities, and any Company or
other applicable retirement or welfare plans (and their respective plan
administrators, fiduciaries, trustees, and insurers).

(ii)
“Releasing Parties” means you and your heirs, beneficiaries, trustees,
administrators, executors, assigns, and legal representatives.

(b)
In consideration of the agreements of the Company in this Agreement, and with
the intention of binding the Releasing Parties, you hereby release, waive,
forever discharge the Released Parties from, and acknowledge full accord and
satisfaction of, all Claims against the Released Parties that you now have or
may have in the future. As used in this Agreement, “Claims” means claims of any
kind under any legal or equitable theory, whether known or unknown, and whether
asserted or


4





--------------------------------------------------------------------------------



unasserted, by reason of any act, omission, transaction, agreement or
occurrence, including:
(i)
claims relating to or arising from your employment, or termination of your
employment, with the Company, including claims for bonuses or severance
entitlements;

(ii)
claims for employee benefits, including claims under the Employee Retirement
Income Security Act of 1974;

(iii)
contract or quasi-contract claims;

(iv)
claims of employment discrimination, harassment or retaliation, including claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866
and 1991, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Family & Medical
Leave Act, the New York State and New York City Human Rights Laws, the New York
Whistleblower Law, the New York Labor Law, the New York Civil Rights Law, and
the New York Constitution, in each case as such laws have been amended from time
to time;

(v)
claims for slander, libel, defamation, negligent or intentional infliction of
emotional distress, personal injury, prima facie tort, negligence, compensatory
or punitive damages, or any other claim for damages or injury of any kind; and

(vi)
claims for monetary recovery, including attorneys’ fees and other costs and
disbursements.

(c)
This paragraph 9 applies to all Claims arising on or before the date of your
execution of this Agreement, but shall not affect any rights or Claims arising
thereafter. This paragraph 9 shall not affect your right to enforce the terms of
this Agreement. With respect to all Claims to which this paragraph 9 applies,
you hereby waive your rights under any state or federal statute that provides
that a general release does not extend to claims in your favor that you do not
know or suspect to exist at the time of executing this Agreement, and that if
known to you would have had to have materially affected your settlement with the
Company. You represent that you have not assigned or given away any of the
Claims that you have released in this Agreement.

10.
You agree that you will not recover upon, or otherwise enforce or accept monies
from, any judgment, decision, or award, in each case with respect to any Claim
released by you in paragraph 9.

11.
Except with prior written permission from the Company’s General Counsel, you
agree not to disclose the terms and conditions of this Agreement to anyone: (i)
as reasonably necessary


5





--------------------------------------------------------------------------------



to enforce this Agreement; (ii) to your attorneys; (iii) to your spouse or
domestic partner; (iv) to any government agency; or (v) pursuant to compulsory
legal process or a court order.
12.
You agree that you will take no action that is intended, or would reasonably be
expected, to harm or disparage or impair the reputation of any Released Party.

13.
The making of this Agreement is not intended, and shall not be construed, as an
admission that any of the Released Parties has violated any law, breached any
contract, or committed any wrong against you.

14.
You acknowledge that the Company has made no promises, commitments or
representations to you other than those contained in this Agreement and that you
have not relied upon any statement or representation made by the Company with
respect to the basis or effect of this Agreement.

15.
You are hereby advised to consult and have had the opportunity to consult with
an attorney before signing this Agreement.

16.
You acknowledge that you were given 21 days in which to review and consider this
Agreement, and that if you executed it before the end of the 21-day period such
early execution was completely voluntary.

17.
You acknowledge that for a period of seven days after you sign this Agreement
you have the right to revoke it by providing notice in writing to John
Annunziata, VP – Human Resources, Americas, 350 Fifth Avenue, 15th floor, New
York, NY 10118, by hand delivery, certified mail or overnight courier. This
Agreement will not become effective and enforceable until after the expiration
of the seven-day revocation period.

18.
If any provision of this Agreement is held by any court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement. If paragraph 9 is held to be illegal,
void or unenforceable, you agree to promptly execute a valid general release and
waiver in favor of the Released Parties; provided, however, that such new
general release will not release or waive any Claims that were not covered by
paragraph 9; provided, however, that such new general release will not release
or waive any Claims that were not covered by paragraph 9.

19.
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, except that any existing obligations you have under any
confidentiality agreement entered into between you and the Company shall remain
in full force and effect. This Agreement may not be changed orally, and no
modification, amendment or waiver of any of the provisions contained in this
Agreement, nor any future representation, promise or condition in connection
with the


6





--------------------------------------------------------------------------------



subject matter hereof, shall be binding upon any party unless made in writing
and signed by such party.
20.
You may not assign any of your rights or obligations under this Agreement. The
Company may assign its rights and delegate its duties hereunder in whole or in
part to any affiliate of the Company or to any transferee of all or a portion of
the assets or business to which this Agreement relates. This Agreement shall
inure to the benefit of and shall be binding upon and enforceable by all
Released Parties.

21.
This Agreement may be executed in counterparts, each of which will be an
original, and all of which will constitute one and the same instrument.

22.
This Agreement is governed by the laws of the State of New York, without regard
to its conflict of law provisions.


7





--------------------------------------------------------------------------------



If this Agreement is acceptable to you, please indicate your agreement by
signing and dating the enclosed executed copy and returning it by July 9, 2014.
Sincerely,
COTY INC.
 
/s/Jules P. Kaufman
By: Jules Kaufman
Senior Vice President and General Counsel



I acknowledge that I have read this Agreement, and that I understand and
voluntarily accept its terms.
THIS IS A LEGALLY ENFORCEABLE DOCUMENT.


/s/James E. Shiah
 
6/25/2014
James Shiah
 
Date




8





--------------------------------------------------------------------------------



ATTACHMENT A
RELEASE CERTIFICATE
[TO BE SIGNED DURING THE 10-DAY PERIOD IMMEDIATELY FOLLOWING YOUR SEPARATION
DATE]




I hereby acknowledge and agree that:
Coty Inc. (the “Company”) and I entered into an Agreement on June 24, 2014 (the
“Agreement”) concerning my separation from service with the Company. A blank
copy of this Release Certificate (the “Certificate”) was attached to the
Agreement when it was given to me for review. I have had more time to consider
signing this Certificate than the ample time I was given to consider signing the
Agreement. I was encouraged to discuss the Agreement, including this
Certificate, with my attorney before executing either document, and have done
so.
In consideration of the agreements of the Company set forth in the Agreement I
hereby agree that this Certificate will be part of the Agreement, and that the
general release set forth in paragraph 9 of the Agreement is to be construed and
applied as if I had signed it on the day I sign this Certificate. This
Certificate extends the general release set forth in paragraph 9 of the
Agreement through the date on which I sign this Certificate.


I acknowledge that I have read this Certificate and that I understand and
voluntarily accept its terms.




THIS IS A LEGALLY ENFORCEABLE DOCUMENT.




 
 
Date:
 
James Shiah
 
 
 

 





9



